Citation Nr: 1009037	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  



ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to 
February 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the RO that 
granted service connection and assigned a 30 percent rating 
for PTSD.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by 
occupation and social impairment that more nearly 
approximates that of reduced reliability and productivity 
than deficiencies in most areas.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent, 
but not higher, for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial disability rating for PTSD 
in excess of 30 percent.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Court further held that VA failed to demonstrate that 
"lack of such a pre- AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was provided with the 
notice required under VCAA, to include notice with respect to 
the effective-date element of the claim, by letter mailed in 
October 2006.  This letter was sent prior to the initial 
adjudication of the claim for service connection.  

The record reflects that service treatment records, VA 
treatment records, and other pertinent medical records have 
been obtained.  In addition, the Veteran has been afforded 
appropriate VA examinations.  

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim, and the Board is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of VCAA and the 
pertinent implementing regulation.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  


Analysis

The Veteran was initially diagnosed with PTSD by 
Psychological Consulting Services, in November 2006.  The 
Veteran witnessed the suicide of a drill instructor during 
Basic Training at Paris Island, South Carolina.  This event, 
which is the stressor which caused his PTSD, has been 
described in detail in the record.  The Veteran was in a 
swimming class when an instructor came in and committed 
suicide by shooting himself, falling into the pool.  

The November 2006 evaluation reflects that the Veteran 
endorsed many PTSD symptoms including intrusive thoughts, 
traumatic nightmares, flashbacks, avoidance of conversations 
about his military service, feelings of estrangement and 
detachment from others, social isolation, hypervigilance, 
hyperirritability, exaggerated startle response, and problems 
with memory and concentration.  

He reported having severe sleep problems, often waking up in 
a cold sweat with his heart racing.  He had nightmares of the 
drill instructor's death and his own death.  He recently 
began having nightmares about his daughter dying.  He 
reported he was less social than before.  He also reported 
hyperirritability causing significant interpersonal problems.  

On mental status examination, he was cooperative, dressed 
normally and soft-spoken.  He had dysphoric mood and 
restricted affect.  Judgment and insight were fair.  There 
was no current suicidal or homicidal ideation.  His symptoms 
were considered to have significantly interfered with his 
personal, social and professional life.  

His isolating behaviors, feelings of estrangement and 
hyperirritability also severely compromised his ability to 
initiate or sustain social relationships.  Therefore, the 
examiners considered him permanently and totally disabled and 
unemployable.  The Global Assessment of Functioning Score 
(GAF) was 45.  

The Veteran underwent VA examination in August 2007 and July 
2009.  In August 2007, he reported weekly panic attacks 
generally associated with trauma recall or a nightmare.  He 
Reported that he had been working full-time as a local deputy 
sheriff for the past 11 years.  

He noted an increase in symptomatology since March 2007, when 
a co-worker killed himself in a similar manner as the drill 
instructor, though the Veteran did not witness this suicide.  
He reported he had been seeing a therapist for about a year 
but that he was on no psychotropic medication.  He had no 
substance abuse problems.  He described himself as short-
tempered, irritable and aloof.  He reportedly took care of 
his activities of daily living and did chores but did not 
socialize.  

A long term relationship with the mother of his child ended 
because of his temper, irritability and isolation.  A more 
recent relationship with a woman ended for the same reason.  
He reported he mostly just tried to sleep.  He attended 
church twice per month.  He saw his daughter occasionally.  

On mental status examination, the Veteran was pleasant, 
oriented and cooperative.  There were no signs of thought 
disorders, looseness of ideas, hallucinations or delusions.  
He considered himself mildly anxious.  Insight and judgment 
were adequate.  Nightmares occurred two to three times per 
week and trauma-related flashbacks occurred two times per 
week.  

The diagnosis was that of PTSD and the GAF was 50.  The 
examiner noted some reduced reliability and productivity on 
the job as well as impairment in most areas of social 
functioning.  

In response to a request for treatment records, a report was 
submitted about an evaluation in November 2008.  The Veteran 
had been receiving treatment with her since March 2007.  The 
most recent findings were that he had PTSD, chronic, and that 
his GAF was 40.  He had marked increased severity of PTSD 
symptoms, with reportedly more disturbed sleep, more 
nightmares of the drill instructor's suicide, anger and 
relationship difficulty.  Hypervigilance and hyper-startle 
response were more pronounced, and he was isolating himself 
more.  The prognosis for recovery was poor.  He was likely to 
experience a marked increase in PTSD symptoms due to 
stressors inherent in any work environment.  The Veteran was 
considered to be totally and permanently disabled and 
unemployable.  

During the July 2009 VA examination, the Veteran reported the 
same general symptoms and frequencies as noted in the August 
2007 examination.  He was still on no medication.  The VA 
examiner noted that the Veteran had quit his job at the 
sheriff's office and taken another full-time job as a police 
contractor in Afghanistan.  

This job afforded him higher pay, and he had difficulty 
handling the political bickering of the sheriff's office.  He 
was now deployed for periods of two to five months.  He was 
handling the job reasonably well though it was stressful.  He 
was still with his fianceé and reported trying to attend 
church and do more socially and athletically.  

The mental status examination was normal except for PTSD-
related hallucinations, usually associated with nightmares 
but sometimes hypnogogic.  He rated himself as moderately to 
severely anxious and depressed most of the time.  He appeared 
to have at least moderate to severe insomnia, as well as some 
anger and irritability issues.  He denied decreased energy or 
substance abuse.  

He had no significant problems with occupational adjustment 
at present but had resigned from the sheriff's department in 
part because of difficulty getting along with others and 
perceived need to be a more independent operator.  He 
continued to have hypervigilance, interpersonal guardedness, 
irritability, anger outbursts, difficulty sleeping, feelings 
of foreshortened life, feelings of detachment and 
estrangement from others, some restriction in interest in 
hobbies and social activities, avoidance of and exaggerated 
response to trauma-related triggers.  

The diagnosis was that of PTSD, mild to moderate impairment 
of occupational adjustment and moderate to perhaps moderately 
severe impairment in social, familial and recreational 
adjustment.  The GAF was 50.  

The examiner commented that the examination had been 
postponed twice due to the Veteran's being unavailable due to 
his overseas job, though he claimed to have an increase in 
symptoms.  

On review of the evidence above, the Board finds the 
occupational and social impairment from the Veteran's PTSD 
symptoms, both documented and subjective, most closely 
approximates the reduced reliability and productivity 
required for a 50 percent rating.  In this regard, the Board 
notes that severe insomnia, flashbacks and nightmares, 
irritability, hypervigilance and anger outbursts were all 
endorsed on both the VA and private examinations.  

In addition, the Veteran has reported difficulty in 
establishing effective work and social relationships.  The 
Board does not find this inconsistent with the Veteran's 
change in employment but rather finds under the circumstances 
that it supports the award of a 50 percent rating.  

In reaching this decision, the Board has also considered the 
GAF scores assigned during the period in question.  As noted, 
the Veteran's GAF scores during the period included 45, 50, 
40 and 50, respectively.  

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

For the most part, the GAF scores are indicative of moderate 
to serious impairment.  They also support a finding that the 
disability is productive of reduced reliability and 
productivity.  

The Board has determined that a rating in excess of 50 
percent is not in order because the occupational and social 
impairment does not even approach that of his having 
deficiencies in most areas required for a higher rating.  

In this regard, the Board notes that the evidence fails to 
show that the Veteran's PTSD is productive of any of the 
symptoms associated with a rating in excess of 50 percent.  
In addition, the record reflects that the Veteran has 
maintained long term employment.  

Although the private examiner has maintained that the Veteran 
is unemployable, he has in fact been continuously employed.  

The Board acknowledges that the GAF scores assigned from the 
private examiner during the period of this claim are 
indicative of serious impairment, but serious impairment does 
not correlate to any specific rating and the evidence as a 
whole shows that the PTSD is not productive of greater social 
and occupational impairment than that contemplated by a 50 
percent rating.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating for any portion of the 
period on appeal, but has found none.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  

The Court has held that the threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  

In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by increased rating granted herein.  

Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  


ORDER

An increased evaluation of 50 percent for the service-
connected PTSD is granted, subject to the criteria 
controlling the disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


